Citation Nr: 0837222	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-20 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern





INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1945 to September 1946. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2007 rating decision of the St. Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office.


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested in the first postservice year; and the veteran's 
current bilateral hearing loss disability is not shown to be 
related to an event, injury, or disease in service.

2. Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to the veteran's service, 
to include as due to acoustic trauma therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2008);  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

2. Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008);  38 C.F.R. 
§ 3.303 (2007). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)). VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). A February 2006 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing. Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), this 
letter informed the veteran of disability rating and 
effective date criteria. He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The veteran's available pertinent service treatment records 
(STRs) have been secured. The RO arranged for a VA 
examination in May 2006. The Board notes that the veteran has 
indicated that he was treated by Dr. A.T.Q. in 1946; however, 
the doctor has been deceased for "several decades" and his 
medical records are unavailable. The veteran has not 
identified any available evidence that remains outstanding. 
VA's duty to assist is also met. Accordingly, the Board will 
address the merits of the claim. 

B.		Factual Background

The record shows that the veteran served as a radioman in the 
Navy, including aboard ships.  His STRs are silent for 
complaints, findings, treatment, or diagnosis relating to 
bilateral hearing loss and tinnitus. On September 1946 
service separation examination, the veteran's hearing was 
15/15, bilaterally, by both whispered and spoken voice 
testing.  It was noted that he had left ear external otitis.  

On VA audiological evaluation in May 2006, puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
70
85
90
LEFT
45
55
75
80
85

Speech audiometry revealed speech recognition ability of 78% 
percent in the right ear and 80% in the left ear. The veteran 
stated that he noticed his hearing loss around 1970. He 
related that he had a bad right ear infection in service. He 
reported exposure to constant earphone noise as a radio 
operator in the Navy, as to noise from firing of ships' guns. 
Postservice he worked for a railroad, and was exposed to 
train engine noise "without the use of hearing protectors" 
for 30 years.  He denied postservice recreational noise. The 
VA examiner reviewed the C-file and STRs., and opined that 
"it is not as likely as not that the veteran's current 
hearing loss and tinnitus are related to his military 
service."  The examiner explained that the opinion was based 
essentially on the veteran's own account that the 
disabilities became manifest some 25 years postservice.  

C.		Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may be granted or any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service incurrence or 
aggravation of organic disease of the nervous system (to 
include SNHL) may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137;  38 
C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. 
 Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Hearing Loss

Hearing loss disability is defined by regulation. For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the veteran has a bilateral hearing 
loss disability, or that he was subjected to some degree of 
noise trauma in service.  The May 2006 VA examination 
confirmed he has a bilateral hearing loss by VA standards, 
and his service occupational specialty of radioman and 
service aboard ships are consistent with his assertions that 
he had constant exposure to earphone noise in service and was 
also exposed to the noise associated with firing of ships' 
large guns.  However, a hearing loss disability was not noted 
in service; consequently, service connection for such 
disability on the basis that it became manifest in service 
and persisted is not warranted.  And as there is no evidence 
that tinnitus was manifested in the first postservice year, 
there is no basis for considering/applying the chronic 
disease presumptions afforded under 38 U.S.C.A. § 1112 for 
SNHL (as organic disease of the nervous system).  

What is necessary to substantiate a claim of service 
connection in these circumstances is that there must be 
competent evidence of a nexus between the current hearing 
loss disability and the veteran's noise trauma exposure in 
service.   See Hickson, supra.  There is no competent 
evidence of record that relates the veteran's current hearing 
loss disability to his noise exposure in service (or 
otherwise to service).  The only competent (medical opinion) 
evidence of record that specifically addresses the matter of 
a nexus between the veteran's hearing loss and his service, 
the report of the May 2006 VA examination, is against the 
veteran's claim.  The examiner reviewed the file, and 
explained the rationale for the opinion, and the opinion is 
probative evidence in this matter.  As there is no competent 
evidence to the contrary, it is persuasive.  In that regard, 
it is noteworthy that a lengthy time interval between service 
and the initial postservice clinical notation of a disability 
for which service connection is sought (here, about 60 years, 
and even by the veteran's account of notice of symptoms 25 
years is, of itself, a factor for consideration against a 
finding of service connection. See Maxson v. Gober, 230 F.3d. 
1330, 1333  (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service). 

The veteran's own statements relating his hearing loss 
disability to his service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski,  2 Vet. App. 
492,  495  (1992).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim; 
accordingly, it must be denied.

Tinnitus

It is not in dispute that the veteran has tinnitus . As noted 
above, it is not in dispute that the veteran likely was 
exposed to some degree of noise trauma in service.  However, 
tinnitus was not noted in service. Consequently, service for 
such disability on the basis that it became manifest in 
service and persisted is not warranted.  

Consequently, what the veteran still needs to substantiate 
the claim of service connection for tinnitus is competent 
evidence of a nexus between the tinnitus and his 
service/noise exposure therein.  The only competent evidence 
of record that directly addresses this matter, the report of 
the May 2006 VA examiner is against the veteran's claim.  The 
examiner reviewed the veteran's claims file and explained the 
rationale for the opinion.  Accordingly, it is probative 
evidence.  Because there is no competent evidence to the 
contrary, it is persuasive.  

Once again, it is noteworthy that there was a prolonged time 
interval (some 60 years) between the veteran's service and 
the initial clinical documentation of tinnitus, and also a 
prolonged interval (25 years) between service and the 
veteran's first notice of tinnitus (by his own accounts), and 
that this of itself is a factor against a finding of service 
connection.  Because he is a layperson, the veteran's own 
opinion that there is a nexus between his tinnitus and his 
noise exposure in service is not competent evidence.  See 
Espiritu, 2 Vet. App. at  495.
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim; 
accordingly it also must be denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


